Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 12, 2006, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
In response to charges that defendant shook his four-month-old son on several occasions and struck him in the head resulting in a hematoma to the right side of the brain and bilateral retinal hemorrhaging, defendant pleaded guilty to assault in the first degree in satisfaction of a five-count indictment. County Court sentenced defendant in accordance with his plea agree*803ment to a term of imprisonment of 12 years, followed by five years of postrelease supervision. Defendant now appeals.
The sole contention advanced by defendant is that his sentence was harsh and excessive. We disagree. Despite his apparent remorse, we note the reprehensible nature of defendant’s crime against a helpless infant and, thus, we find that County Court did not abuse its discretion nor do extraordinary circumstances exist to warrant a reduction in defendant’s lawful, agreed-upon sentence (see People v Esposito, 53 AD3d 854 [2008]; People v Reed, 46 AD3d 1221, 1222 [2007]).
Mercure, J.E, Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.